          Case 1:20-cv-01110-PGG Document 18 Filed 06/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 VIVI HOLDING EASTERN CORP and
 SHAO LUNG HUANG,

                              Plaintiffs,                               ORDER

               - against -                                        20 Civ. 1110 (PGG)

 KEI YUNG WONG, STY & WKY INC., and
 ROCKVILLE VIVI TEA, INC.,

                             DefendantS.


PAUL G. GARDEPHE, U.S.D.J.:

                The conference currently scheduled for June 11, 2020 will take place on July 9,

2020 at 10:00 a.m. by telephone. The parties are directed to dial 888-363-4749 to participate,

and to enter the access code 6212642. The press and public may obtain access to the telephone

conference by dialing the same number and using the same access code. The Court is holding

multiple telephone conferences on this date. The parties should call in at the scheduled time and

wait on the line for their case to be called. At that time, the Court will un-mute the parties’ lines.

No later than July 6, 2020, the parties must email GardepheNYSDChambers@nysd.uscourts.gov

with the phone numbers that the parties will be using to dial into the conference so that the Court

knows which numbers to un-mute. The email should include the case name and case number in

the subject line.

Dated: New York, New York
       June 1, 2020
